DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn et al. (US 2020/0228065, effectively filed on Aug. 23, 2017 before the effective filing date, April 26, 2018, of the invention).

    PNG
    media_image1.png
    482
    1098
    media_image1.png
    Greyscale

Fig. 6B of Ahn reproduced for ease of reference.
Regarding claim 1, Ahn (i.e. FIGS. 6A & 6B) discloses a Doherty amplifier (600) comprising (the circuit elements are indicated from Fig. 6B):
a transistor (comprising transistor biased in class AB, §0060) for a carrier amplifier (620, §0097);

a transmission line (641) connected between an output terminal of the transistor for the carrier amplifier (620) and an output terminal of the transistor for the peak amplifier (630 through the transmission line 643);
a stub (a short circuited stub 645) that is connected in parallel (the output terminal of peaking amplifier 630, i.e. P2 and ground is in  parallel with P2’ and ground, between which (P2’ and ground) the short circuited stub 645 is connected) to the output terminal (P2) of the transistor for the peak amplifier (630) and that is capacitive and inductive (the short circuited stub of Fig. 6B is an equivalent of the parallel resonant circuit 644 of Fig. 6A, §0104, which inherently exhibits capacitive and inductive behavior before and after the resonance frequency of the parallel resonator) in a working frequency band (from 1.9 GHz to 2.1 GHz with center frequency at 2 GHz, §0110); and
an output matching circuit (transmission line 642) connected to the output terminal (P2’) of the transistor for the peak amplifier (630), the transmission line (641), and an output load (inherently a load is connected to the output terminal P3 of the Doherty amplifier 600, §0098), the output matching circuit (transmission line 642) to transform an impedance of the output load (usually Z0=50 ) into an impedance lower (since the characteristic impedance of this quarter wave section is Z0/√2= 35.36  , §0093, it will definitely transform the load impedance, Z0=50  into a impedance lower than the load impedance, because impedance seen at the opposite to the load side of this transmission line 642 will be                         
                            =
                            
                                
                                    
                                        
                                            (
                                            Z
                                            0
                                            /
                                            √
                                            2
                                            )
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    Z
                                    0
                                
                            
                        
                     , so usually ½ of the load impedance, §0101) than the impedance of the output load (which is Z0). Regarding claim 2, Ahn further 0, because the electrical length of the transmission line 641 is given by the formula,                         
                            θ
                            =
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                            
                                
                                    f
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                
                            
                        
                     , see §100 of Ahn. Further per claim 3, the characteristic impedance (Z0=50 ) of the transmission line (641) is higher than a real part (inherently power transistors used in Doherty power amplifiers has much lower real impedance than 50 , for example at 26V operation for base stations as low as a 10 W transistor would have a real impedance of V2/(2*P) = 33   and for a 100 W transistor it would be  V2/(2*P) =3 , whereas most Doherty amplifiers for base station applications are designed to provide 100s of Watts) of an output impedance of the transistor for the carrier amplifier. Also per claim 5, the stub (645) is a short stub (see Fig. 6B of Ahn) having an electrical length of an integral multiple of 90° (                        
                            θ
                            =
                            
                                
                                    π
                                
                                
                                    2
                                
                            
                            
                                
                                    f
                                
                                
                                    
                                        
                                            f
                                        
                                        
                                            0
                                        
                                    
                                
                            
                            ,
                             
                            §
                            0104
                        
                    ) at one frequency (center frequency of the band f0) in the working frequency band (§0109).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn.
Regarding claim 4, Ahn discloses the claimed invention, and teaches a short circuited stub equivalent of a parallel resonant circuit of an inductor and a capacitor (see Figs. 6A and 6B, §0104.  
However, it is a text book (please refer to section 2.4 of Steer, M., “Microwave and RF Design II- Transmission Lines”, LibreTexts, North Carolina State University, compiled on Nov. 2021) knowledge, that a parallel resonant circuit can be replaced in terms of open or short circuited stub of appropriate lengths. For short circuited stub a series resonance short circuit (zero ) occurs at integer multiples of 90O and for open circuited stub an open (                
                    ∞
                     
                
            ) occurs at integer multiples of 180O (                 
                    
                        
                            Z
                        
                        
                            i
                            n
                        
                    
                    =
                    -
                    j
                    
                        
                            
                                
                                    Z
                                
                                
                                    0
                                
                            
                        
                        
                            t
                            a
                            n
                            β
                            l
                        
                    
                
             equation 2.4.3 of Steer, where βl = n*180 results in infinite impedance or open, §2.4.2 pf Steer).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to replace the parallel resonant circuit 644 of Fig. 6A of Ahn Doherty amplifier with an open circuited stub of integer multiples of 180O electrical length (βl) at the center frequency (f0) of operating frequency band as has been done by Ahn with short circuited stub 645 in Fig. 6B of 90O electrical length at center frequency f0 as an well-known alternative to replacing lumped element parallel resonant circuit with equivalent microstrip short or open circuited stubs. The motivation for such substitution is to guarantee less loss in microstrip resonators compared to lumped element resonators and open circuited stub has even less loss compared to a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAFIZUR RAHMAN/Examiner, Art Unit 2843